377 So. 2d 57 (1979)
FLORIDA POWER & LIGHT CO., Self-Insured, Appellant,
v.
James P. ADKINS, Appellee.
No. QQ-274.
District Court of Appeal of Florida, First District.
December 4, 1979.
Kevin R. O'Connell of Spencer & Taylor, Miami, for appellant.
J.J. Goodmark of Goodmark & Goodmark, West Palm Beach, for appellee.
PER CURIAM.
We affirm the order of the judge of industrial claims, with the observation that social security offset can be deducted administratively by the employer. Capital Lincoln Mercury, Inc. v. Knowles, IRC Order 2-3756 (April 6, 1979); Aero Corporation v. Raulerson, IRC Order 2-3700 (February 15, 1979); Winter Garden Citrus Products v. Huffstutler, IRC Order 2-3563 (October 6, 1978); Town Drug, Inc. v. Maples, IRC Order 2-3389 (April 5, 1978). There is no provision in the law, however, for retroactive application of the offset provision or for recovery of excess payments resulting from a failure of the employer to timely take the appropriate offset. Beulah Baptist Church v. Brantley, IRC Order 2-3907 (September 11, 1979).
ROBERT P. SMITH, Jr., Acting C.J., and SHAW and WENTWORTH, JJ., concur.